Case 1:19-cv-01439-DDD-JPM Document 14 Filed 04/21/20 Page 1of1PagelID#: 81

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
ANTHONY C. BARRETT, CIVIL ACTION NO. 1:19-CV-1439-P
Petitioner
VERSUS | JUDGE DEE D. DRELL
CHRIS MCCONNELL, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 12) and after a de novo review of the record
including the Objection filed by Petitioner (ECF No. 13), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2241 (ECF No. 1) and Amended Petition (ECF No. 11) are hereby DISMISSED for
lack of jurisdiction, WITH PREJUDICE as to the jurisdictional issue and WITHOUT

PREJUDICE as to the merits of the claims.

A
THUS DONE AND SIGNED at Alexandria, Louisiana, this 2 “day of
Ae , 2020.

 

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
